UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 17, QueryObject Systems Corporation (Exact name of registrant as specified in its charter) Delaware 000-53138 94-3087939 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Olshan Grundman Frome Rosenzweig & Wolosky LLP 65 East 55thStreet, Third Floor New York, New York 10022 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 451-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sales of Equity Securities. On June 17, 2008, QueryObject Systems Corporation (the “Company”) issued to Dalewood Associates LP (“Dalewood”) 1,924,683 shares of common stock of the Company, par value $.003 per share (“Common Stock”) in payment of $5,774.05 in interest that had accrued through such date on that certain Senior Convertible Promissory Note, dated as of May 19, 2008 (the “Dalewood Note”) made by the Company in favor of Dalewood. In addition, the Company entered into an amendment to the Dalewood Note extending the expiration date thereof to May 19, 2009, which amendment is filed herewith as Exhibit 10.1. On June 17, 2008, the Company issued to BRMR LLC (“BRMR”) 1,082,633 shares of Common Stock in payment of $3,247.90 in interest that had accrued through such date on that certain Senior Convertible Promissory Note, dated as of May 19, 2008 (the “BRMR Note”) made by the Company in favor of BRMR. In addition, the Company entered into an amendment to the BRMR Note extending the expiration date thereof to May 19, 2009, which amendment is filed herewith as Exhibit 10.2. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 10.1 Amendment No. 1, dated June 17, 2008, to the Senior Convertible Promissory Note, dated May 19, 2008, made by QueryObject Systems Corporation in favor of Dalewood Associates LP. 10.2 Amendment No. 1, dated June 17, 2008, to the Senior Convertible Promissory Note, dated May 19, 2008, made by QueryObject Systems Corporation in favor of BRMR LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUERYOBJECT SYSTEMS CORPORATION Dated: June 23, 2008 By: /s/ Daniel Pess Name: Daniel Pess Title:President
